IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lenton Rawls,                           :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Pennsylvania Board of                   :
Probation and Parole,                   :   No. 840 C.D. 2018
                         Respondent     :   Submitted: January 11, 2019

BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: February 22, 2019

             Lenton Rawls (Rawls) petitions this Court for review of the
Pennsylvania Board of Probation and Parole’s (Board) May 22, 2018 decision
denying his request for administrative relief.   Rawls presents one issue for this
Court’s review: whether the Board erred by not granting Rawls credit for the time he
was in custody from July 20, 2017 to October 2, 2017. After review, we affirm.
             Rawls is currently an inmate incarcerated at the State Correctional
Institution (SCI) at Somerset. On August 21, 2015, he was paroled from a 1 1/2 to 3-
year sentence for attempted burglary and attempted criminal trespass (Original
Sentence). Rawls’ Original Sentence maximum release date was May 27, 2017.
Before his release on parole, Rawls agreed to conditions governing his parole,
including:

             If you are arrested on new criminal charges, the Board has
             the authority to lodge a detainer against you which will
             prevent your release from custody, pending disposition of
             those charges, even though you may have posted bail or
              been released on your own recognizance from those
              charges.

              If you violate a condition of your parole/reparole and, after
              the appropriate hearing(s), the Board decides that you are in
              violation of a condition of your parole/reparole you may be
              recommitted to prison for such time as may be specified by
              the Board.

              If you are convicted of a crime committed while on
              parole/reparole, the Board has the authority, after an
              appropriate hearing, to recommit you to serve the balance of
              the sentence or sentences which you were serving when
              paroled/reparoled, with no credit for time at liberty on
              parole.

Certified Record (C.R.) at 7.        Rawls did not object to the above-quoted parole
conditions.
              On February 25, 2017, Philadelphia police arrested Rawls for burglary,
criminal trespass and related charges. On February 26, 2017, the Board lodged a
detainer to commit and detain Rawls. On June 15, 2017, the Board cancelled the
detainer. On July 17, 2017, Rawls pled guilty to burglary and was sentenced to 2 to 4
years of incarceration. On July 19, 2017, the Board lodged a detainer to commit and
detain Rawls.      On July 20, 2017, Rawls was returned to SCI-Graterford.                  On
September 7, 2017, Rawls signed a waiver of his rights to a revocation hearing and
counsel.
              On October 2, 2017, the second panel member voted to accept Rawls’
hearing waiver, recommit Rawls as a convicted parole violator (CPV), and deny him
credit for time spent at liberty on parole.1 See C.R. at 39. By decision recorded
January 16, 2018 (mailed January 30, 2018), the Board formally recommitted Rawls


       Section 6113(b) of the Prisons and Parole Code states, in relevant part: “The [B]oard may
       1

make decisions on . . . revocation in panels of two persons. A panel shall consist of one board
member and one hearing examiner or of two board members.” 61 Pa.C.S. § 6113(b).


                                               2
as a CPV to serve his unexpired term of 1 year, 5 months and 28 days. By January
16, 2018 recommitment order, the Board recalculated Rawls’ Original Sentence
maximum release date to March 31, 2019. See C.R. at 54.
              On February 5, 2018, Rawls submitted an Administrative Remedies
Form challenging the Board’s decision recorded January 16, 2018 (mailed January
30, 2018), which formally recommitted Rawls as a CPV. On May 22, 2018, the
Board denied Rawls’ request for administrative relief. Rawls appealed to this Court.2
              Rawls argues that the Board erred by not giving him credit on his
Original Sentence from July 20, 2017 to October 2, 2017. Specifically, Rawls asserts
that because he was returned to SCI-Graterford on July 20, 2017, any time after that
date should be credited to his Original Sentence.
              This Court recognizes that Section 6138(a)(4) of the Prisons and Parole
Code (Parole Code) provides: “The period of time for which the parole violator is
required to serve shall be computed from and begin on the date that the parole
violator is taken into custody to be returned to the institution as a parole violator[,]”
61 Pa.C.S. § 6138(a)(4), and “[CPVs] must serve the backtime on their original state
sentence before they can begin to serve time on their newly-imposed state sentence
under Section 6138(a) of the Code.” Wilson v. Pa. Bd. of Prob. & Parole, 124 A.3d
767, 769 (Pa. Cmwlth. 2015).
              However,

              [u]nder Campbell v. Pennsylvania Board of Probation [&]
              Parole, . . . 409 A.2d 980 ([Pa. Cmwlth.] 1980) and Hill v.
              Pennsylvania Board of Probation [&] Parole, 683 A.2d 699
              (Pa. Cmwlth. 1996), the general rule applied in calculations
              of minimum and maximum release dates is that the Board

       2
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of
law was committed, or constitutional rights have been violated.” Fisher v. Pa. Bd. of Prob. &
Parole, 62 A.3d 1073, 1075 n.1 (Pa. Cmwlth. 2013).
                                               3
             must credit time a parolee spent in custody between the
             date of conviction for the new charge and the date the
             Board recommits him as a direct violator . . . to the new
             sentence.

Plummer v. Pa. Bd. of Prob. & Parole, 926 A.2d 561, 563 (Pa. Cmwlth. 2007)
(emphasis added); Wilson.
             Here, Rawls pled guilty and was sentenced on the new charges on July
17, 2017, and the Board recommitted him as a CPV on October 2, 2017.3 See C.R. at
39. Thus, the time Rawls spent in custody from July 20, 2017 (the date he was
returned to SCI-Graterford) to October 2, 2017 “must” be credited to his new
sentence. Plummer, 926 A.2d at 563.
             Moreover,

             a parole violator’s new maximum date is calculated from
             the date on which the Board obtained the second signature
             needed to recommit him as a CPV. Wilson (citing
             Campbell . . . ). Here, the Board’s hearing report indicates
             the hearing examiner obtained a second signature for
             [Rawls’] recommitment on [October 2, 2017]. C.R. at [39].
             As such, [Rawls’] new maximum expiry must be calculated
             from that date. Wilson; Campbell.

Palmer v. Pa. Bd. of Prob. & Parole, 134 A.3d 160, 166 (Pa. Cmwlth. 2016).
Accordingly, the Board properly denied Rawls credit on his Original Sentence for the
time he was in custody from July 20, 2017 to October 2, 2017.
             For all of the above reasons, the Board’s decision is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge




      3
         The second panel member voted to recommit Rawls as a CPV on October 2, 2017. See
C.R. at 39.
                                           4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lenton Rawls,                           :
                         Petitioner     :
                                        :
                  v.                    :
                                        :
Pennsylvania Board of                   :
Probation and Parole,                   :   No. 840 C.D. 2018
                         Respondent     :


                                      ORDER

            AND NOW, this 22nd day of February, 2019, the Pennsylvania Board of
Probation and Parole’s May 22, 2018 decision is affirmed.



                                      ___________________________
                                      ANNE E. COVEY, Judge